internal_revenue_service department of the treasury number release date index number washington dc in re person to contact telephone number refer reply to cc psi b09-plr-153598-01 date date legend decedent spouse trust date date date date date date attorney dollar_figurex dear this responds to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent and spouse created a revocable_living_trust trust on date decedent and spouse amended and restated trust on date and further amended trust on date and date article third section i subsection a of trust provides that as long as both spouses are living the trustee shall pay to both spouses as community_property as much of the net_income and principal of the community estate as either spouse may plr-153598-01 request from time to time any undistributed_income shall be accumulated and added to principal article third section ii provides that after the death of the predeceased spouse the trustee shall divide the trust estate including any additions under the will of the predeceased spouse or otherwise into shares as follows under article third section ii subsection a the survivors trust shall consist of the surviving spouse’s one-half interest in the community estate the surviving spouse’s separate estate if any included in the trust estate the predeceased spouse’s interest in any residential property under article third section ii subsection b the marital_deduction_trust shall consist of the smallest amount necessary to reduce to zero the federal estate_tax payable as a result of the predeceased spouse’s death or if that is not possible to reduce the federal estate_tax to the smallest possible amount under article third section ii subsection c the bypass_trust shall consist of the balance of the trust estate article third section iv subsection a provides that the marital_deduction_trust shall be divided into two trusts the exempt marital trust and the non-exempt marital trust the exempt marital trust shall consist of an amount equal to the predeceased spouse’s generation skipping transfer gst tax exemption reduced by the aggregate amount of the predeceased spouse’s gst tax exemption that has been allocated to other transfers of property the non-exempt marital trust shall consist of the balance of the marital_deduction_trust article third section iv subsection b provides that the trustee shall pay to or apply for the benefit of the surviving_spouse the net_income of the marital trusts quarter-annually or at more frequent intervals article third section iv subsection b provides that the trustee shall pay to or apply for the benefit of the surviving_spouse from time to time as much of the principal of the marital trusts as the trustee deems reasonably necessary for the proper health maintenance and support of the surviving_spouse in his or her accustomed manner of living to the extent practicable all discretionary invasions of principal for the benefit of the surviving_spouse shall be made from the non-exempt marital trust article third section iv subsection b provides that in addition to other_payments that the surviving_spouse may receive the trustee shall pay to the surviving_spouse from the principal of the non-exempt marital trust such amounts as the surviving_spouse may request from time to time in writing not exceeding in any calendar_year the greater of the following amounts five-thousand dollars or five-percent of the value of the principal of the non-exempt marital trust determined at the end of the calendar_year this right of withdrawal is noncumulative plr-153598-01 article third section iv subsection b provides that after the death of the surviving_spouse the trustee shall distribute all or any part of the balance of the marital trusts to or for the benefit of such one or more persons and entities as the surviving_spouse may appoint by a will or codicil thereto specifically referring to and exercising this limited testamentary_power_of_appointment provided however that in no event may the surviving_spouse exercise this power_of_appointment in favor of the surviving_spouse the estate of the surviving_spouse the creditors of surviving_spouse or the creditors of the estate of the surviving_spouse decedent died on date survived by spouse a portion of decedent’s estate was allocated to the marital_deduction_trust which was further divided pursuant to article third section iv subsection a of the trust into exempt and non-exempt trusts spouse as executor of decedent’s estate timely filed a form_706 estate and generation-skipping_transfer_tax return which was prepared by attorney an attorney experienced in the area of estate_planning on schedule m of the form_706 a qtip_election was made under sec_2056 for both the exempt marital trust and the non-exempt marital trust although attorney allocated decedent’s gst_exemption of dollar_figurex to the exempt marital trust by listing the exempt marital trust on schedule r of the form_706 attorney failed to check the box on schedule r to make the reverse_qtip_election spouse died on date while assisting executor in the preparation of form_706 for spouse’s estate attorney reviewed the form_706 filed for decedent’s estate and discovered that the reverse_qtip_election had not been made for the exempt marital trust decedent’s estate now requests an extension of time under sec_301_9100-3 to make a reverse_qtip_election under sec_2652 of the internal_revenue_code with respect to the assets of the exempt marital trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes plr-153598-01 of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the decedent’s gross_estate under sec_2044 a shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gstt exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gstt exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2652 provides in pertinent part that for purposes of chapter the term transferor means- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax plr-153598-01 imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in pertinent part that no automatic allocation of gstt exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gstt with respect to the new trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to the exempt marital trust the election should be made on a supplemental form_706 filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose plr-153598-01 an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption on the form_706 schedule r as originally filed dollar_figurex of decedent’s gst_exemption was allocated to the exempt marital trust under sec_2631 this allocation is irrevocable except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
